IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-91-291-CR


MICHAEL JONES,


	APPELLANT

vs.


THE STATE OF TEXAS,


	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 103,638, HONORABLE TOM BLACKWELL, JUDGE
 


PER CURIAM

	This is an appeal from a judgment of conviction for aggravated robbery. 
Punishment was assessed at confinement for 22 years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Justices Powers, Jones and Kidd]
Dismissed On Appellant's Motion
Filed:  August 19, 1992
[Do Not Publish]